Citation Nr: 0119291	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  98-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical spine disorder.

3.  Entitlement to service connection for bilateral knee 
arthritis.

4.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1960 
to December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In May 2001, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 1999).  

The veteran's substantive appeal, VA Form 9, was received at 
the RO in December 1997.  On this form the veteran asserted a 
claim for service connection for dental disabilities.  Review 
of the claims file reveals that the RO denied the veteran's 
claim for dental disabilities in January 1964, and provided 
the veteran notice of this decision that same month.  This 
claim has not been adjudicated by the RO and the issue is not 
properly before the Board at this time.  This issue is 
referred to the RO for action deemed appropriate.  





REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

On several occasions the veteran has submitted partial copies 
of a disability determination  by the Social Security 
Administration (SSA), along with copies of some of the 
related medical records.  The RO needs to obtain from the 
Social Security Administration a complete copy of the records 
pertinent to the appellant's claim for Social Security 
disability benefits as well as the medical records relied 
upon concerning that claim.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that VA must obtain Social Security 
Administration decisions and records which have bearing on 
the veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should inform the veteran that 
the service medical records reveal that he 
bruised one knee and his left hip during 
service and there is no evidence of any 
injury to his right hip, cervical spine 
(neck), or lumbosacral spine.  The veteran 
should be informed to submit any evidence 
he has to support his allegations of these 
inservice injuries.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should be accorded the 
appropriate VA examination of his knees, 
hips, lumbosacral spine, and cervical 
spine.  The report of examination should 
include a detailed account of all 
manifestations of the knee, neck, low 
back, and hip disorders found to be 
present.  

All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  Specifically, x-ray examination 
of both of the veteran's knees should be 
conducted.  The examining physician and/or 
the radiologist should review the x-rays 
of both of the veteran's knees and 
indicate if the veteran's right knee 
arthritis appears to be traumatic in 
nature, or if there is a relatively equal 
amount of arthritis present in both knees 
which would be expected of a person of the 
veteran's age and weight.

The examining physician(s) are requested 
to review the medical evidence of record 
with particular attention to the veteran's 
service medical records, and, if possible, 
offer an opinion as to the etiology of the 
veteran's knee, neck, low back, and right 
hip disorders.  The physicians are 
reminded that the service medical records 
show only injuries to the left hip and one 
knee during service, and that no 
abnormalities were reported by the 
veteran, or noted by the physician, on the 
veteran's separation examination report.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician(s) 
should provide complete rationale for all 
conclusions reached.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).











	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


